Citation Nr: 9926167	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbosacral spine with herniated nucleus pulposus, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to March 
1947, from June 1947 to June 1949, from September 1949 to 
December 1952, and from August 1955 to September 1977.

In a September 1997 decision, the Board of Veterans' Appeals 
(Board) determined that the preponderance of the evidence was 
against the claims for increased rating for arthritis of the 
lumbosacral spine with herniated nucleus pulposus, increased 
rating for post-operative residuals of a cervical spine 
disorder with radiculopathy of the left arm, increased rating 
for surgical scar residuals of the bone graft site at the 
right ilium, and increased rating for hypertension.  The 
Board also found that the veteran did not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims for 
service connection for a chronic prostate disorder, a chronic 
kidney disorder, and a chronic blood disorder, claimed as 
secondary to Agent Orange herbicide exposure.  The evidence, 
however, supported an increased rating to 20 percent for 
service-connected chronic gastritis with reflux.  

From October to December 1997, the veteran filed several 
motions for reconsideration.  In January 1998, the motions 
were denied.  The veteran thereafter appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court).

In a February 1999 Joint Motion To Vacate And Remand The 
Board Decision And For A Stay Of Further Proceeding 
(hereinafter referred to as the Joint Motion), the appellant 
and the appellee, the Secretary of the VA, moved to vacate 
and remand the portion of the September 30, 1997 decision, 
relating to the denial of the appellant's claim to a rating 
in excess of forty-percent for arthritis of the lumbosacral 
spine with herniated nucleus pulposus for readjudication.  
The parties further moved the Court to dismiss all other 
issues decided by the Board in its decision of September 30, 
1997, as the appellant did not pursue them.  Pending the 
Court's ruling on the motion, the parties further moved the 
Court to stay further proceedings in the appeal.

In a March 1999 order, the Court granted the Joint Motion, 
thereby vacating the part of the Board's decision that denied 
entitlement to an increased evaluation for arthritis of the 
lumbosacral spine with herniated nucleus pulposus, currently 
evaluated as 40 percent disabling and remanding the matter to 
the Board and dismissing the remaining issues.

In the Board's September 1997 decision, the issues of 
entitlement to service connection for headaches and 
entitlement to a total rating based on individual 
unemployability were remanded for additional development.  By 
rating decisions dated in September 1998 and April 1999, 
however, entitlement to a total rating based on individual 
unemployability and entitlement to service connection for 
headaches, respectively, were awarded.  Because the issues in 
controversy with regard to those matters have been resolved, 
no further development with respect to those claims is 
warranted.  38 U.S.C.A. § 7105(d)(5) (West 1991); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); AB v. Brown, 6 Vet. 
App. 35 (1993).

In 1997, the Board also noted that in previous August 1993 
and October 1994 decisions of the Board, it was noted that 
the Court had referred the veteran's claim for reimbursement 
of expenses related to medical treatment provided in June 
1991 to the RO for further development and there appeared to 
be an ongoing review of the matter by the RO, but no final 
disposition had been rendered.  Because a final disposition 
had not been rendered the Board stated that the disposition 
of the matter should be documented in the veteran's claims 
file.  Review of the claims folder, however, does not 
indicate that the foregoing has been accomplished.  As such, 
the matter is once again referred to the RO for appropriate 
action.

By numerous letters dated from October to November 1997, the 
veteran indicated that he wanted to pursue claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), depression, arteriosclerosis of the lower 
extremities, and residuals of a cold injury.  The veteran 
also wanted to pursue claims of entitlement to an increased 
evaluation for bilateral hearing loss and hypertension.  
Although a February 1999 examination computer print-out 
indicates that the veteran withdrew the claims, in April 
1999, the RO granted entitlement to service connection for 
arteriosclerosis of the lower extremities, but denied 
entitlement to service connection for PTSD and depression and 
residuals of a cold injury.  Entitlement to increased 
evaluations for bilateral hearing loss and hypertension were 
also denied.  Thus far the veteran has not expressed 
disagreement associated with the RO's determinations.  As 
such, no additional action associated with these matters is 
warranted. 

The veteran's letters also indicate that he wanted to pursue 
claims of entitlement to increased rating for his service-
connected scar of the neck, cervical spine disability, and 
entitlement to service connection for arteriosclerosis of the 
upper extremities, disorder of the right hip, and a deformity 
of the rib cage.  It is also noted that the veteran has 
indicated that he wants to reopen his claim of entitlement to 
service connection for prostate and kidney disorders and 
pursue a claim of whether the RO committed a clear and 
unmistakable error in the December 1977 rating action, by 
denying the claims of entitlement to service connection for 
prostate and kidney disorders.  Because no additional action 
has been taken in response to these requests, the matters are 
referred to the RO for appropriate development.

In an August 1999 Declaration of Representation, the 
veteran's attorney noted that he had been authorized by 
virtue of the enclosed fee agreement to represent the 
appellant before VA upon remand from the Court for the claims 
of entitlement to service connection for a prostate disorder 
and an increased rating in excess of 40 percent for arthritis 
of the lumbosacral spine with herniated nucleus pulposus.  In 
consideration of the foregoing, the Board finds that an 
appropriate designation of a new representative has been 
accomplished, and, as such, any prior designation of 
representation has been properly revoked.  38 C.F.R. § 20.607 
(1998).  

REMAND

In the Joint Motion, the parties recalled that in September 
1997, the Board denied the appellant's claim for entitlement 
to a rating in excess of forty-percent for arthritis of the 
lumbosacral spine with herniated nucleus pulposus, based upon 
its finding that the preponderance of the evidence did not 
support a rating greater than forty-percent.  The parties, 
however, noted that remand of the matter was necessary to 
allow the Board to fulfill its statutory duty to assist the 
appellant with the development of the pertinent facts of his 
claim and to allow the Board the opportunity to provide an 
adequate statement of reasons and bases to support its 
decision.  

In articulating its grounds for remand, the parties initially 
noted that an assertion by a claimant that his service-
connected disability has worsened is adequate to make the 
claim well grounded.  See Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (finding a claim for an increased rating 
is well grounded when the appellant asserted that his 
service-connected disability had worsened since the prior 
rating); see also Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  The VA has a statutory duty, which is neither 
optional nor discretionary, to assist claimants with the 
development of the facts pertinent to their well-grounded 
claims.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  The duty to assist 
includes, where appropriate, the conduct of a thorough and 
contemporaneous medical examination.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995) (quoting Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  When an examination 
report does not contain sufficient detail, the report must be 
returned as inadequate.  38 C.F.R. § 4.2 (1997); VA 
Adjudicative Procedural Manual 21-1, part IV, paragraph 
1.07(d) (hereinafter Manual M-21-1).

The parties then explained that in this case, the Board 
failed to meet its obligation to provide an adequate 
examination upon which to base a determination as to the 
appropriate rating of the appellant's service-connected 
arthritis of the lumbosacral spine.  The parties explained 
according to a May 1995 magnetic resonance imaging report, 
there was nerve root compression at the L4-5 level of the 
appellant's spine that was "probably related to central 
spinal stenosis," and although an examiner in August 1995 
stated that there was "no evidence of nerve or root 
compression . . . except at L4-5 related to spinal 
stenosis," on orthopedic examination in September 1995, the 
appellant reported pain radiating from the lower back down 
both legs to the calves.

The parties then noted that a prerequisite to the award of 
the next higher (sixty-percent) for appellant's lumbosacral 
malady are symptoms which may be compatible with sciatic 
neuropathy.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
appellant complained of pain radiating down the legs, which 
may be due to sciatic neuropathy.  Rather than remand this 
case for a medical opinion concerning the relationship 
between appellant's subjective symptoms, the objective 
medical evidence, and the requirements of the rating 
schedule, the Board determined "[a]s for persistent symptoms 
compatible with sciatic neuropathy, there was no evidence of 
peripheral nerve involvement on neurological examination in 
August 1995."  The Board did not discuss the results of the 
September 1995 findings, and appears to have drawn its own 
medical conclusion concerning the source of the radiation 
pain reported in the September 1995 examination; see Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (rev'd on other 
grounds) (any medical conclusions that the Board reaches must 
be supported by independent medical evidence).  Because the 
appellant was not afforded an adequate physical examination, 
the VA failed to fulfill its statutory duty to assist him in 
the development of his well-grounded claim.  

The parties stated Board decisions must provide a written 
statement of the reasons or bases for its findings and 
conclusions on all issues of fact and law on the record.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997); see also 
38 U.S.C.A. § 7104(d)(1)(1994); Allday v. Brown, 7 Vet. 
App. 517, 527 (1995); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1991).  
Such explanation is necessary to help the claimant understand 
the Board's decision and to allow for meaningful judicial 
review.  Johnston, 10 Vet. App. at 86; Rollings v. Brown, 
8 Vet. App. 8, 12 (1995); Meeks v. Brown, 5 Vet. App. 284, 
288 (1993).  In its reasons and bases, the Board must provide 
a clear analysis of the evidence that it finds persuasive and 
unpersuasive with respect to that issue and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran.  Cohen v. Brown, 10 Vet. App. 128, 143 
(1997); Smallwood v. Brown, 10 Vet. App. 93, 99 (1997) 
(quoting Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990)); 
Johnston, 10 Vet. App. at 86.  A bare conclusory statement, 
without both supporting analysis and explanation, is neither 
helpful to the veteran, nor clear enough to permit effective 
judicial review, nor in compliance with statutory 
requirements.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(quoting Gilbert, 1 Vet. App. at 57.); see also Smallwood, 
10 Vet. App. at 99; Johnston, 10 Vet. App. at 86.  The 
parties then stated when the Board's statement of reasons and 
bases is inadequate for failing to adhere to this precedent, 
the case must be remanded for further adjudication.  
Smallwood, 10 Vet. App. at 99 (citing Gilbert, ibid.).  

The parties then stated that the Joint Motion represented the 
most appropriate disposition of the appeal and, therefore, 
requested the Court enter an order vacating the September 
1997 Board decision insofar as it determined that the 
appellant was not entitled to a rating in excess of forty-
percent for arthritis of the lumbosacral spine with herniated 
nucleus pulposus and remanding the matter to the Board.

The parties then stated on remand, the Board should ensure 
that the appellant has been afforded a thorough medical 
examination, in accordance with the provisions of M-21-1, and 
if, following the new examination, the RO continues to deny 
the appellant's claim, the case should be forwarded to the 
Board for appellate review consistent with prescribed 
appellate procedures.  The Board also shall provide an 
adequate statement of reasons and bases for its decision in 
accordance with the foregoing discussion, and the appellant 
will be free to submit additional evidence and argument on 
the questions at issue.  The Board may "seek any other 
evidence it feels is necessary" to the timely resolution of 
the appellant's claim.  Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991); see also Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  Before relying on any 
additional evidence developed, the Board should ensure that 
appellant is given notice thereof and an opportunity to 
respond.  See Thurber v. Brown, 5 Vet. App. 119 (1993); 
Austin v. Brown, 6 Vet. App. 547 (1994).

After reviewing the evidence of record and the above-
discussed directives detailed within the Joint Motion, the 
Board finds that, a contemporaneous VA examination should be 
conducted in order to obtain a well-reasoned assessment of 
the veteran's current disability picture, and to provide the 
Board with a sufficient amount of information to set forth 
adequate reasons or bases for all findings and conclusions on 
all material issues of fact and law presented on the record, 
to fully account for the evidence found persuasive or 
unpersuasive, and to provide reasons for accepting or 
rejecting any such evidence.

The statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

This case is therefore REMANDED for the following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any evidence received 
from the veteran should be made part of 
the claims folder.

2.  The RO also should ask the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since service, particularly medical 
reports from the VA Medical Center at 
Linda Loma, California and Reno, Nevada.  
After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  All 
attempts made should be documented in the 
veteran's claims folder.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
to determine the severity of the service-
connected arthritis of the lumbosacral 
spine disability.  On the examination 
report, all findings should be recorded 
in detail, including range of motion, 
recorded in degrees, and all indicated 
studies should be conducted, including 
obtaining radiographic studies of the 
lumbar spine.  The examination report 
should include a full description of the 
veteran's symptoms and clinical findings.  
The examiner is specifically requested to 
render an opinion as to the severity of 
the veteran's intervertebral disc 
syndrome, to include whether it is severe 
or pronounced.  Such characterization 
should include comment upon the absence 
or presence of persistent symptoms 
consistent with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of the diseased 
discs.  The examiner should indicate 
whether the veteran is able to obtain 
intermittent or little intermittent 
relief from his symptoms.  The examiner 
should also comment on the veteran's 
complaints of pain and should provide an 
opinion regarding the degree to which the 
pain claimed by the veteran could limit 
functional ability, including during any 
during flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also determine 
whether any weakened movement, excess 
fatigability or incoordination is present 
and if so, its impact on the range of 
motion.  The examiner also should address 
the level of functional impairment as it 
affects the veteran's industrial 
adaptability.  All rationale for any 
conclusions reached should be discussed.   

The veteran's claims folder must be 
provided for review prior to examination.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
Specifically, the RO should ensure that 
the requested examination and opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above-
requested development, the RO should 
evaluate the veteran's claim under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998).  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, containing all applicable laws and 
regulations not previously included.  The 
applicable opportunity to respond should 
be provided.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if warranted.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












